Citation Nr: 1817601	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-20 437A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an effective date prior to August 17, 2009 for assignment of a 10 percent rating for bilateral tinnitus.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from December 1956 to May 1960. 

This matter comes before the Board from an October 2012 rating from the VA Regional Office which granted an effective date of August 17, 2009 for assignment of a 10 percent rating for bilateral tinnitus based on clear and unmistakable evidence (CUE) in a prior rating of March 2011 which had granted a 10 percent rating for tinnitus effective August 17, 2010.  

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing held at the RO in January 2018.  A transcript of the hearing is associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Service connection was granted for tinnitus in an August 1961 rating, which assigned an initial noncompensable rating effective from May 11, 1960, one day after discharge from service.  Notice of this rating was sent later the same month.  The Veteran did not appeal this decision and it became final.  

2.  Liberalizing law regarding the criteria for assignment of a compensable rating for tinnitus (Diagnostic Code 6260) became effective on March 10, 1976, and additional liberalizing rating criteria for tinnitus became effective June 10, 1999.  The most recent revision of Diagnostic Code 6260 effective June 13, 2003 is restrictive in nature and is not considered liberalizing.

3.  A Report of General Information dated August 17, 2010 stated that he wished to "reopen" a claim for tinnitus and is reasonably construed as expressing a desire for an increased evaluation for his tinnitus.

4.  The evidence of record does not disclose that the Veteran submitted any communications prior to August 17, 2010 that could be construed as a request for an increased rating for tinnitus; there are also no VA reports of examination or treatment between the August 1961 rating and the August 17, 2010 claim that could be reasonably construed as an informal claim for such a request.


CONCLUSION OF LAW

The criteria for an effective date prior to August 17, 2009 for assignment of a 10 percent rating for bilateral tinnitus have not been met. 38 U.S.C.A. § 5110, 5107(b) (West 2014); 38 C.F.R. §§ 3.155, 3.156(c), 3.157, 3.400 (2017) 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

II. Earlier Effective Date 

The Veteran alleges that an effective date prior to August 17, 2009 is warranted for a 10 percent evaluation for bilateral tinnitus.  He has argued in his June 2013 notice of disagreement that due to favorable changes in the regulations in 1976 that now provide for a 10 percent evaluation for tinnitus without brain injury or concussion, his entitlement to the 10 percent rating should extend back to the date of the liberalizing regulations.  In his January 2018 hearing he again argued that his tinnitus should be rated 10 percent disabling dating back to the 1976 regulation changes, and also described having ongoing tinnitus symptoms since service.  Transcript at 2-4.  

Historically, after the Veteran filed an original claim for VA benefits including for tinnitus on May 8, 1961, service connection was granted in an August 1961 rating, which assigned an initial noncompensable rating effective from May 11, 1960 (one day after his discharge from service).  Notice of this rating was sent later the same month.  He did not appeal this decision and it became final.  38 U.S.C.A. Vet. App. §§ 7104, 7105(c); 38 C.F.R. §§ 3.160 (d), 20.302(a), 20.1103, 20.1104.  

A Report of General Information dated August 17, 2010 indicated that he wished to "reopen" a claim for tinnitus.  This is the earliest post-August 1961 communication that can be reasonably be construed as expressing a desire for an increased evaluation for his tinnitus.  The Veteran later submitted an October 2010 VA-21-4138 Statement in Support of Claim arguing for a compensable rating for tinnitus.  

Thereafter, in a March 2011 rating, the RO granted a 10 percent rating for bilateral tinnitus effective August 17, 2010, the date of the claim submitted via Report of General Information.  Notice of this grant was issued later in March 2010.  The Veteran expressed dissatisfaction with the effective date assigned in this rating via an April 2011 representative statement, which argued the effective date should be a year prior to the claim based on liberalizing legislation.  The RO denied an earlier effective date for the 10 percent rating in a June 2011 rating and notice; a timely notice of disagreement (NOD) was filed in response on April 26, 2012.  See 38 C.F.R. § 20.201 (in effect in 2014).

Thereafter, the RO in an October 2012 rating decision determined that the assignment of an effective date of August 17, 2010 was clearly and unmistakably erroneous and granted an effective date of August 17, 2009 for the tinnitus based on liberalizing law.  The Veteran filed a NOD with this decision in June 2013; a statement of the case (SOC) was issued in May 2014 and a substantive appeal was filed in June 2014.  Thus, the effective date issue is properly before the Board. 

Prior unappealed decisions of the Board and the RO are final.  38 U.S.C.A. Vet. App. §§ 7104, 7105(c); 38 C.F.R. §§ 3.160 (d), 20.302(a), 20.1103, 20.1104. Previous determinations which are final and binding, including decisions of service connection and degree of disability, will be accepted as correct in the absence of clear and unmistakable error (CUE). 38 C.F.R. § 3.105 (a).  The Veteran does not argue that the request for an earlier effective date should be construed as a motion to revise based on CUE.  For any award based on a new claim or evidence received after a final disallowance, the effective date of that award will be the date of receipt of the new claim or the date entitlement arose, whichever is later. See 38 C.F.R. Vet. App. 3.400 (q)(2), 3.400(r).  

The Court has consistently held that when a statement is submitted within one year of a rating decision, even if it is not found to be a valid notice of disagreement (NOD) with that prior rating decision, that "does not end the inquiry" as the statement (and any other submissions received within one year of the rating decision) must be examined to determine whether it includes the submission of new and material evidence. Buie v. Shinseki, 24 Vet. App. 242 (2010).  This is because "38 C.F.R. § 3.156 (b) requires that any subsequent decision based on such evidence relate[s] back to the original claim." Id. at 251-52; see also Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).

Effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  The amendments implement the concept of an intent to file a claim for benefits, which operates similarly to the informal claim process, but requires that the submission establishing a claimant's effective date of benefits must be received in one of three specified formats.  The amendments also eliminate the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims to reopen under 38 C.F.R. § 3.157.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014) (now codified at 38 C.F.R. §§ 3.1 (p), 3.151, 3.155).  The amendments apply only to claims filed on or after March 24, 2015.  Because the Veteran's claim was received by VA prior to that date, the former regulations apply, as provided below.

For effective date purposes, a claim is a formal or informal written communication identifying and requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit. 38 C.F.R. § 3.1 (p) (2014).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2014); Norris v. West, 12 Vet. App. 413, 421 (1999).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA. 38 U.S.C.A. § 5101 (a); 38 C.F.R. § 3.151 (a). The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1 (p). 

To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim. See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

As in effect at the inception of this appeal, a report of examination or hospitalization meeting the requirements of this section will be accepted as an informal claim for benefits under an existing law or for benefits under a liberalizing law or Department of Veterans Affairs issue, if the report relates to a disability which may establish entitlement. 38 C.F.R. § 3.157 (a).  Once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of examination or hospitalization by VA or uniformed services will be accepted as an informal claim for increased benefits or an informal claim to reopen. 38 C.F.R. § 3.157 (b).  The provisions of this paragraph, 3.157(b)(1), apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission. Id. 

The Board further notes that there are exceptions to the general rule governing reopened claims for receipt of additional records from the service department pursuant to 38 C.F.R. § 3.156 (c), with revisions made to 38 C.F.R. §§ 3.156 (c) and 3.400(q), effective October 6, 2006 to establish clearer rules regarding reconsideration of decisions on the basis of newly-discovered service department records.  Such exceptions are not applicable in this matter where the STRs were obtained and associated with the claims file in June 1961 prior to the first final adjudication of August 1961 and thus have no bearing in the outcome of the effective date claim and no non-duplicate supplemental records from the service department were submitted after the expiration of the appeal period of this most recent prior denial pertinent to this matter.  

In pertinent part, an exception to the regulations set forth in 38 C.F.R. § 3.400 provides that if compensation is awarded pursuant to a liberalizing law, the effective date of such award shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  Moreover, if a claim is reviewed, upon the Veteran's request, more than one year after the effective date of the liberalizing law or VA issue, benefits may be authorized for only a period of one year prior to the date of receipt of the request for review.  See 38 U.S.C.A. § 5110 (g); 38 C.F.R. §§ 3.114, 3.400(p); McCay v. Brown, 9 Vet. App. 183 (1996), aff'd 106 F.3d 1577 (Fed. Cir. 1997).  

The Board notes that the exception to these effective dates provisions for disability compensation under liberalizing law for Veteran's under 38 C.F.R. § 3.816 and Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) does not apply in this matter, as this claim does not involve a Veteran with a covered herbicide disease from service in the Republic of Vietnam and who has a "covered herbicide disease." See 38 C.F.R. § 3.816 (b).

Service connection was granted for ringing in the ears (tinnitus) with no evidence of head injury or brain concussion in the August 1961 rating, which assigned a 0 percent rating from May 11, 1960.  The law in effect at the time of the original grant of service-connection in the August 1961 rating with initial noncompensable rating did not provide for a compensable rating for tinnitus by itself, absent head injury/concussion .  38 C.F.R. § 4.87 Diagnostic Code (DC) 6260.  Per revisions effective October 1, 1961, the noncompensable rating for tinnitus remained in effect under DC 6260 which referenced DCs 8045and 8046 (providing compensable ratings brain trauma/disorders that included tinnitus among the subjective symptoms).  As noted above, the Veteran did not appeal this decision and did not submit any communications that could be construed as a claim for increased rating for tinnitus prior to August 17, 2010.  Additionally, the Veteran did not submit any medical records, nor did he advise the VA of the existence of any potentially pertinent medical records in the VA's possession at any point between the August 1961 denial and his August 2010 claim.  Hence the provision allowing for a report of examination or hospitalization by VA or uniformed services as an informal claim for increased benefits is not for application.  See 38 C.F.R. § 3.157 (b).  

During the time between the August 1961 rating and the August 2010 claim the criteria for rating tinnitus under DC 6260 underwent several revisions including some under liberalizing law.  The first such revision under liberalizing law took place in 1976, as pointed out by the Veteran.  Effective March 10, 1976 DC 6260 provided a 10 percent rating for tinnitus, persistent as a symptom of head injury, concussion or acoustic trauma.  38 C.F.R. § 4.84b DC 6260 (1976).  This is the first time a compensable rating for tinnitus was allowed outside of the DCs for head trauma, no longer requiring head trauma if acoustic trauma was a cause.  

As the Veteran pointed out, this more favorable standard constitutes liberalizing law.  However, in order for him to be entitled to a 10 percent rating based on this liberalizing law he would been required to file an increased rating claim within one year of the effective date of this law, or before March 10, 1977.  The record fails to disclose that this was done, and the earliest date a claim referencing tinnitus after the enactment of this favorable revision was on August 17, 2010.  Hence, the earliest allowable date for the increased rating based on liberalizing law is August 17, 2009 one year prior to the filing of his claim.  See 38 U.S.C.A. § 5110 (g); 38 C.F.R. §§ 3.114, 3.400(p); McCay, supra.  

For the same reason, an effective date prior to August 17, 2009 is not warranted, in spite of additional liberalizing revision of DC 6260 after the March 1976 revisions.  Specifically revised criteria effective June 10, 1999, provide that a maximum 10 percent rating is applicable for recurrent tinnitus, regardless of its cause.  See 38 C.F.R. § 4.87 DC 6260.  This is a favorable change from prior regulations as it no longer requires the tinnitus be constant or that a cause be named in order to receive a 10 percent rating.  Again, the Veteran is not shown to have submitted a communication that could be construed as a claim within a year of the June 10, 1999 effective date of this revision.  The most recent revision was effective June 13, 2003, which essentially clarified that the 10 percent rating is the maximum schedular evaluation for tinnitus whether it is in one or both ears; hence is not liberalizing in this instance.  Regardless, the Veteran did not file an increased rating claim until August 2010 years after the most recent revisions, whether liberalizing or not.  

For the reasons discussed above, the Board is unable to find any legal basis upon which to assign an earlier effective date for the granting of a 10 percent rating for tinnitus prior to August 17, 2009.  Where, as here, the law is dispositive, the claim must be denied due to an absence of legal entitlement.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to an effective date prior to August 17, 2009 for the award of a 10 percent rating for bilateral tinnitus is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


